DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4, 5, 8-10, and 12-22 are currently pending. Claims 1, 2, 4, 5, 8-10, 12, and 16 have been amended. Claims 18-22 have been added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “…a glove comprising force sensing areas each comprising a compression sensor adapted to measure a force and deformation sensor…” in lines 5-6. It is unclear how compression sensors measure a sensor. Clarification is requested.
Claim 19 recites the limitations “stress” and “strain” in lines 1 and 2 but it is not clear what recitation to which these properties refer. These limitations were not previously mentioned in claim 18 and is unclear what “stress” and “strain” are referring to (i.e., the stress of what? the strain of what?). Clarification is requested.
Claim 19 recites “wherein stress is derived from the force measurement and strain is derived from the deformation measurement”, which recites method steps with no relation to any particular structure.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 (US Pub No. 2017/0127995 – previously cited) in view of Krispi ‘576 (US Pub No. 2010/0292576 – previously cited) further in view of Peters et al. ‘169 (US Pub No. 2014/0180169) and Eggert et al. ‘780 (US Pub No. 2008/0138780).
Regarding claim 1
a force sensor arrangement configured to obtain mechanical resistance information of a plurality of local areas of an abdomen of an expectant mother in response to an applied pressure, the force sensor arrangement comprising a force sensor comprising a force sensor adapted to measure a force, wherein the mechanical resistance information comprises the force measurements of each of the at least one touched areas within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]);
a data analysis processor configured to: interpret the mechanical resistance information with respect to the plurality of local areas of the abdomen of the expectant mother; derive a fetal position or a fetal size from the interpretation (Fig. 5 controller 110 and [0074]-[0077]); and
an output device configure to provide output data adapted to present a representation of the fetal position or fetal size ([0036]).
Hyde et al. ‘995 teaches all of the elements of the current invention as mentioned above except for wherein the force sensor arrangement is a force and deformation sensor arrangement, the force and deformation sensor arrangement comprising a force and deformation sensor comprising a deformation sensor adapted to measure a deformation of at least one touched area within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure.
Krispi ‘576 teaches a toco transducer that measures the tension of the maternal abdominal wall ([0023]; It is noted that one of ordinary skill in the art would understand that toco transducers, or tocodynomometers, are a type of strain gauge sensor.). The tension of the maternal abdominal wall is interpreted as the hardness.

Hyde et al. ‘995 in view of Krispi ‘576 teaches all of the elements of the current invention as mentioned above except for the data analysis processor configured to derive a measure of hardness in each of the at least one touched areas from a ratio of the deformation measurement and the force measurement of the at least one touched area, as the interpretation of the mechanical resistance information.
Peters et al. ‘169 teaches a well-known method for monitoring uterine contractions by using an elastic belt that contains a strain gauge, a tocodynometer, to assess the degree of “hardness” of the abdomen ([0002]).
Eggert et al. ‘780 teaches a child birthing maternal simulator 300 with sensors 30, which may be electrical, optical, pressure differential, tactile, temperature-controlled, or wireless ([0076]). Contraction strength increases as cover 324, the simulator 300’s stomach, hardens. If connected to a communications interface module (CIM) 16 and program 15a, the contractions could be spaced at regular intervals, and associated data for maternal intrauterine pressure may be displayed by the program (Fig. 5a and [0091]). The fetal heart rate and its rates of change are synchronized with maternal contractions during a simulation. The phasing of changes in heart rate and contractions is used to assess the condition of the fetus in utero ([0256]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis processor of Hyde et al. ‘995 to 
Regarding claim 2, Hyde et al. ‘995 teaches wherein the data analysis processor is further configured to derive fetal movement over time based on the fetal position derived and the output device is further configured to provide a representation of the fetal movement ([0029]).
Regarding claim 4, Hyde et al. ‘995 teaches wherein the force and deformation sensor arrangement comprises an abdominal belt (Fig. 5 wearable garment 200 and [0069]).
Regarding claim 8, Hyde et al. ‘995 teaches wherein the data analysis processor is adapted to determine locations of areas of the abdomen of the expectant mother which are adjacent or away from a fetal body part based on the interpretation of the mechanical resistance information, wherein the fetal body part is one of a head, a buttock or a back ([0075]).
Regarding claim 9, Hyde et al. ‘995 teaches wherein the data analysis processor is adapted to determine the fetal position from the determined locations of the abdomen of the expectant mother ([0077]).
Regarding claim 10, Hyde et al. ‘995, as modified by Krispi ‘576, teaches a method of monitoring fetal position, comprising the recited steps.
Regarding claim 12, Hyde et al. ‘995 teaches determining a location of areas of the abdomen of the expectant mother which are adjacent or away from at least one fetal body part based on the interpreting of the mechanical resistance information, wherein the at least one fetal 
Regarding claim 15, Hyde et al. ‘995 teaches deriving fetal movement over time, and providing a representation of the fetal movement ([0029]).
Regarding claims 16 and 17, Hyde et al.’ .995 teaches wherein locations of areas of the abdomen of the expectant mother comprise at least one of the plurality of local areas of the abdomen of the expectant mother ([0045]).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Krispi ‘576 further in view of Peters et al. ‘169 and Eggert et al. ‘780, as applied to claims 4 and 10, further in view of Belli ‘056 (US Pub No. 2005/0283056 – previously cited).
Regarding claim 5, Hyde et al. ‘995 in view of Krispi ‘436 further in view of Peters et al. ‘169 and Eggert et al. ‘780, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein the abdominal belt comprises an array of inflatable portions adapted to provide the applied pressure, each inflatable portion is operatively connected with the force and deformation sensor.
Belli ‘056 teaches an inflatable belt that is associated with pressure sensors (Abstract, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abdominal belt of Hyde et al. ‘995 in view of Krispi ‘576 further in view of Peters et al. ‘169 and Eggert et al. ‘780, as applied to claim 4, to include an array of inflatable portions for providing the applied pressure as Belli ‘056 teaches this will aid in the expulsion of the fetus (Abstract).
Regarding claim 14, Hyde et al. ‘995 teaches wherein the force and deformation sensor arrangement comprises an abdominal belt (Fig. 5 wearable garment 200 and [0069]).
Hyde et al. ‘995 in view of Krispi ‘576 further in view of Peters et al. ‘169 and Eggert et al. ‘780, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the method comprises providing the applied pressure by inflating inflatable portions of the abdominal belt.
Belli ‘056 teaches an inflatable belt that is associated with pressure sensors (Abstract, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hyde et al. ‘995 in view of Krispi ‘576 further in view of Peters et al. ‘169 and Eggert et al. ‘780, as applied to claim 10, to include providing the applied pressure by inflating inflatable portions of the abdominal belt as Belli ‘056 teaches this will aid in the expulsion of the fetus (Abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Krispi ‘576 further in view of Peters et al. ‘169 and Eggert et al. ‘780, as applied to claim 10, further in view of Kabakov et al. ‘436 (US Pub No. 2014/0249236 – previously cited).
Regarding claim 13, Hyde et al. ‘995 in view of Krispi ‘576 further in view of Peters et al. ‘169 and Eggert et al. ‘780, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the force and deformation sensor arrangement comprises a glove and the method comprises a user providing the applied pressure through the glove.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force and deformation sensor arrangement of Hyde et al. ‘995 in view of Krispi ‘576 further in view of Peters et al. ‘169 and Eggert et al. ‘780, as applied to claim 10, to include being associated with a glove as Kabakov et al. ‘436 teaches that substituting a glove (Fig. 2) for a belt (Fig. 7) would obtain predictable results. Furthermore, including a controller to guide the user of the system would aid in instructing the user to properly operate the fetal monitoring device ([0044]).
Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Kabakov et al. ‘436.
Regarding claim 18, Hyde et al. ‘995 teaches a fetal position monitoring system ([0074]), comprising:
a force sensor arrangement configured to obtain mechanical resistance information of a plurality of local areas of an abdomen of an expectant mother in response to an applied pressure, wherein the mechanical resistance information comprises the force measurements of each of the at least one touched areas within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]);
a data analysis processor configured to interpret the mechanical resistance information with respect to the plurality of local areas of the abdomen of the expectant mother, and configured to derive a fetal position or a fetal size from the interpretation (Fig. 5 controller 110 and [0074]-[0077]);
an output device configured to provide output data adapted to present a representation of the fetal position or size ([0036]).
Hyde et al. ‘995 teaches all of the elements of the current invention as mentioned above except for the force and deformation sensor arrangement comprising: a glove comprising force sensing areas each comprising a compression sensor adapted to measure a force and a deformation sensor adapted to measure deformation of at least one touched area within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure; and a controller adapted to provide an output adapted to guide a user of the system to apply pressure to the abdomen.
Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only a portion thereof, exemplarily, but not limited to the palm of the forehand side (Fig. 1 piezofilm 20 and [0022]). A controller may operate such as to provide basic instructions to a maternal patient for operation and use of the fetal monitoring device, including an audible signal to play and/or remove sensors (which may be incorporated into a glove) from the abdomen of the maternal patient according to a particulate time for signal acquisition ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fetal position monitoring system of Hyde et 
Regarding claim 19, Hyde et al. ‘995 teaches wherein stress is derived from the force measurement (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]).
Hyde et al. ‘995 in view of Kabakov et al. ‘436, as applied to claim 18, teaches all of the elements of the current invention as mentioned above except for wherein strain is derived from the deformation measurement.
Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only a portion thereof, exemplarily, but not limited to the palm of the forehand side (Fig. 1 piezofilm 20 and [0022]). The deformation of the piezofilm is strain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fetal monitoring position system of Hyde et al. ‘995 in view of Kabakov et al. ‘436, as applied to claim 18, to include strain as Kabakov et al. ‘436 teaches that this will aid in deriving at least one of a fetal heart rate and fetal motion from the piezofilm signal (Abstract).
Regarding claim 21, Hyde et al. ‘995 teaches wherein the force sensing areas are adapted to monitor a pressure applied by the user, and to derive the mechanical resistance information of a body part being pressed (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]).

Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only a portion thereof, exemplarily, but not limited to the palm of the forehand side (Fig. 1 piezofilm 20 and [0022]). The deformation of the piezofilm is strain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing areas of Hyde et al. ‘995 in view of Kabakov et al. ‘436, as applied to claim 18, to include a surface displacement as Kabakov et al. ‘436 teaches that this will aid in deriving at least one of a fetal heart rate and fetal motion from the piezofilm signal (Abstract).
Regarding claim 22, Hyde et al. ‘995 in view of Kabakov et al. ‘995, as applied to claim 18, teaches all of the elements of the current invention as mentioned above except for wherein the force sensing areas are disposed in a finger and a palm of the  glove.
Kabakov et al. ‘995 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only a portion thereof, exemplarily, but not limited to the palm of the forehand side (Fig. 1 piezofilm 20 and [0022]). Fig. 1 shows that the piezofilm is disposed on the palm and a finger of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing areas of Hyde et al. ‘995 in view of Kabakov et al. ‘995, as applied to claim 18, to include being disposed in a finger and a .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Kabakov et al. ‘436, as applied to claim 18, further in view of Krispi ‘576 further in view of Peters et al. ‘169 and Eggert et al. ‘780.
Regarding claim 20, Hyde et al. ‘995 in view of Kabakov et al. ‘436, as applied to claim 18, teaches all of the elements of the current invention as mentioned above except for wherein the data analysis processor is adapted to derive a measure of hardness in each of the at least one touched areas from a ratio of the deformation measurement and the force measurement of the at least one touched area.
Krispi ‘576 teaches a toco transducer that measures the tension of the maternal abdominal wall ([0023]; It is noted that one of ordinary skill in the art would understand that toco transducers, or tocodynomometers, are a type of strain gauge sensor.). The tension of the maternal abdominal wall is interpreted as the hardness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensor arrangement of Hyde et al. ‘995 in view of Kabakov et al. ‘436 to include a deformation sensor as Krispi ’576 teaches that toco transducers measure pressure-sensitive contractions ([0003]), which would aid in measuring the tension of the abdominal wall ([0023]).
Hyde et al. ‘995 in view of Kabakov et al. ‘436 further in view of Krispi ‘576 teaches all of the elements of the current invention as mentioned above except for the data analysis processor is adapted to derive a measure of hardness in each of the at least one touched areas 
Peters et al. ‘169 teaches a well-known method for monitoring uterine contractions by using an elastic belt that contains a strain gauge, a tocodynometer, to assess the degree of “hardness” of the abdomen ([0002]). Eggert et al. ‘780 teaches a child birthing maternal simulator 300 with sensors 30, which may be electrical, optical, pressure differential, tactile, temperature-controlled, or wireless ([0076]). Contraction strength increases as cover 324, the simulator 300’s stomach, hardens. If connected to a communications interface module (CIM) 16 and program 15a, the contractions could be spaced at regular intervals, and associated data for maternal intrauterine pressure may be displayed by the program (Fig. 5a and [0091]). The fetal heart rate and its rates of change are synchronized with maternal contractions during a simulation. The phasing of changes in heart rate and contractions is used to assess the condition of the fetus in utero ([0256]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis processor of Hyde et al. ‘995 to include deriving a measure of hardness as Peters et al. ‘169 teaches that it is well known in the art to asses hardness from a measurement of a tocodynometer ([0002]) and Eggert et al. ‘780 teaches that a program could be used to derive a hardness measurement based on muscle contractions ([0091]). This would aid in monitoring the fetal heart rate ([0256] of Eggert et al. ‘780).
Response to Arguments
Applicant argues that “the type of measurement made by these devices is not that which is claimed. Specifically, the noted portion of claim 1 relates to the function of a data analysis 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/            Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791